*1401We agree with plaintiff that the amounts awarded for child support and arrears also must be vacated. We conclude that “neither the record nor the court’s ‘record articulation’ ... is sufficient to support the court’s application of the Child Support Standards Act (CSSA) percentage to all of the combined parental income in excess of $80,000” (Matter of Malecki v Fernandez, 24 AD3d 1214, 1215 [2005]; see Irene v Irene [appeal No. 2], 41 AD3d 1179, 1181 [2007]). We therefore further modify the order in appeal No. 1 by vacating the amounts awarded for child support and arrears, and we direct Supreme Court upon remittal to determine plaintiffs obligation for child support and arrears in compliance with the CSSA, following a further hearing, if necessary (see Malecki, 24 AD3d at 1215; see also Irene, 41 AD3d at 1181). We have considered plaintiff’s remaining contentions in appeal No. 1 and conclude that they are lacking in merit.
Finally, we conclude with respect to appeal No. 2 that plaintiff failed to preserve for our review his contention that the court erred in awarding counsel fees in the absence of evidence to substantiate them, and thus that contention is not properly before us (see generally Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present — Scudder, P.J., Hurlbutt, Fahey, Peradotto and Pine, JJ.